Williams, J. (dissenting).
In this proceeding, of an equitable nature, the majority make a determination which, in effect, finds that something wrong was done and then rewards the wrongdoer, Charles Montana, who is the principal factor in Travel House of Buffalo, Inc. This is so particularly as to Van Dyke, but his general behavior and his conduct applies equally as to City Service and Madison so far as he is trying to gain an advantage from his own acts of which he is now complaining and which this court has found to be improper.
At the pertinent times, Charles Montana was a vice-president and a director of Van Dyke. He was in charge of licenses and applications therefor, was in contact with the Director of Licenses of the City of Buffalo in relation thereto, and everything that was done wrong, if it was wrong, was done by him acting for Van Dyke, and not by anyone else. Furthermore, consideration and understanding should be given to the taxi fleet operators involved because they did everything that the city asked them to do and followed completely the directions of the City of Buffalo and the Director of Licenses as to how the law should be interpreted and applied.
The technical construction which the majority has given to this litigation produces a result that is harsh in many respects *84and certainly not what can be described as just and equitable. After all, it is justice that we seek and not a highly technical result which places hardship where it does not belong and rewards a primary wrongdoer, if there was a wrong. We must consider the fact that even though this was handled by Charles Montana he now complains about the way he himself handled these matters — in fact, that is the basis of this entire lawsuit.
It is the City of Buffalo, representing its population, that is primarily interested, because if any fees were not paid it was the City of Buffalo that suffered. Nevertheless, the city throughout has opposed the position of Travel House and has tried to establish and justify its own position and its construction of the ordinance and the manner of Van Dyke’s operations. In this respect, although the City of Buffalo is not a party to this proceeding, it is the real party in interest. The defendant G-rzeehowiak, who is no longer Director of Licenses of the City of Buffalo, was not sued as Director of Licenses; he is simply described “Director of Licenses”. Nor has there been any effort to substitute in his place his successor, iSacco, who would be affected by the decision in this matter. There is a serious question as to whether this court has any jurisdiction to direct the present Director of Licenses to do anything.
From a judicial standpoint, this entire controversy may have become moot. At one time during the dispute, when there was a stay in force, Van Dyke offered to pay anything that would be due to the city on the basis of a strict and highly technical construction of the ordinance, but the Director of Licenses refused to accept such license fees when they were tendered, because of the stay. However, thereafter the stay was vacated and the 1966 licenses were issued. In 1967 and 1968 licenses were issued in regular course, and the fees mentioned in the ordinance were then accepted. While it does not so appear in the record, it is stated in a footnote in the Van Dyke brief (p. 17, n. 9), and it is not disputed in any way by the petitioner. Therefore, this appeal involving the 1965 licenses, may well have become academic and moot. If the Director of Licenses acts as if applications were filed for 1969, then there is no problem at all.
It appears from the entire record that Charles Montana, the head of Travel House, is a man of doubtful character at best. Some of his testimony is almost unbelievable as a matter of law, particularly when he said that he could not understand some of the records of his own drivers as to pickups and the like. This is incomprehensible coming from a man who was, and is in charge of the petitioner and its taxicab operations through its subsidiary, Yellow Cab Corporation, and who had *85the sophistication and experience of many years ’ activity in the taxicab fleet business. Of course, in any event, the Director of Licenses would not have to grant the petitioner’s applications, but merely consider them and, if he does so, all such matters should be considered on those applications, as they should he here, concerning the operation of a fleet of cabs in a city of the size and complexity of Buffalo.
The Trial Justice found no fraud on the part of the city. It appears that the method of interpreting and applying the ordinance was largely a matter of convenience, economy, and lack of manpower on the part of the city. The respondents should not be penalized for that.
I would affirm the judgment as to all parties involved.
Bastow, P. J., and Wither, J., concur with Del Vecohio, J.; Henry, J., concurs in all respects except that he dissents from that part of the opinion which says that the Director of Licenses should act upon petitioner’s application for unissued licenses as though filed for 1969. Williams, J., dissents, and votes to affirm the judgment as to all the parties involved.
Judgment and order reversed on the law and facts, with costs, and judgment granted to petitioners, in accordance with the opinion by Del Vecohio, J.